Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenton (U.S. Patent No. 2,724.162)
As for Claim 1, Fenton discloses a fastener, comprising: 
a first component (18) of ring shape and constructed of expandable material; and 
a second component (11) that is coupled to the first component via the first component depressed onto and partially over the second component (see Fig. 1), wherein the first component and the second component when coupled firmly bind at least two items of fabric (12 and 15) temporarily together, and wherein the second component does not permanently attach to an item of fabric (Applicant fails to positively recite the item of fabric in combination with the fastener and therefore will not be given patentable weight).
2.    The system of claim 1, wherein the second component includes an inside member (13) with a lip (neck portion 14 defined by head 13) smaller than an inside surface of the first component.

4.    The system of claim 1, wherein when the first and second components are decoupled after use, marks are not left on the at least two items of fabric (see Fig. 1 showing coupling if members 11 and 12).
5. The system of claim 1, wherein the at least two items of fabric are placed together and the first and second are positioned on opposite sides of the coupled items of fabric (see Fig. 1 showing coupling if members 11 and 12).
6.    The system of claim 1, wherein the first and second components do not pierce or puncture items of fabric being held together (see Fig. 1 showing coupling if members 11 and 12).
7.    The system of claim 1, wherein the fastener is attachable to at least one item of fabric for purely ornamental purposes (see members 11 and 12).
8.    The system of claim 1, wherein the first component is made from at least one of plastic, metal, resin, and wood (see Claim 1).
9.  The system of claim 1, wherein the fastener promotes temporary alterations of garments (see Fig. 1).
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
In response to Applicants argument that “Fenton does not teach or suggest that the second component does not permanently attach to an item of fabric,” it appears the argument is further limiting, as Applicant has failed to positively recite the fastener in combination with the item of fabric.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/DAVID M UPCHURCH/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677